            Case: 5:19-cr-00176-JG Doc #: 21 Filed: 01/24/20 1 of 4. PageID #: 124



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                          )   CASE NO. 5:19CR00176
                                                   )
        Plaintiff                                  )   Judge James S. Gwin
                                                   )
v.                                                 )
                                                   )
SANTOS ALBERT FRANCO MARTINEZ,                     )   DEFENDANT’S MOTION TO CONTINUE
                                                   )   SENTENCING HEARING
        Defendant                                  )
                                                   )

            Now comes the Defendant, Santos Albert Franco Martinez, by his undersigned Attorney,

     John B. Gibbons who respectfully moves this Honorable District Court, to enter an order

     granting the Defendant a short extension of time of approximately seven (7) days in order to

     provide Counsel the opportunity to personally review the final version of the Presentence Report

     with him.

            Arguments in favor of the above motion are contained in the attached Brief which is

     incorporated herein



                                          Respectfully submitted,
                                          /s/ John B. Gibbons
                                          John B. Gibbons, Esq. (0027294)
                                          Attorney for Defendant Santos Albert Franco Martinez
                                          55 Public Square
                                          Suite 2100
                                          Cleveland, Ohio 44113
                                          (216) 363-6086; Fax (216) 363-6075
                                          Email: jgibbons4@sbcglobal.net
       Case: 5:19-cr-00176-JG Doc #: 21 Filed: 01/24/20 2 of 4. PageID #: 125



                                   CERTIFICATE OF SERVICE


       I hereby certify that on January 24, 2020 a copy of the foregoing Defendant’s Motion to
Continue Sentencing Hearing was filed electronically. Notice of this filing will be sent to all
parties by operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s system.



                                      /s/ John B. Gibbons
                                      John B. Gibbons
                                      Attorney for Defendant Santos Albert Franco Martinez




                                                 2
       Case: 5:19-cr-00176-JG Doc #: 21 Filed: 01/24/20 3 of 4. PageID #: 126



                                    Brief in Support of Motion

       The undersigned Counsel seeks a continuance of the Sentencing Hearing now scheduled

for Monday, January 27, 2020 in order to provide Counsel the opportunity to personally review

the final version of the Presentence report with Mr. Martinez. The request is based on the below-

listed circumstances. The final version of the Martinez Presentence Report was placed on the

docket on January 14, 2020.

       The undersigned Attorney personally reviewed the preliminary version of the

Defendant’s Presentence Report with him at the CCA facility. Moreover, Counsel was able to

set up a follow up telephone conference with Mr. Martinez in order to further answer any

questions that he had and further discuss the contents and implication of the first version of the

presentence report. A written response to the assigned Probation Officer was provided.

       For the past two weeks Judge Maureen A. Clancy of the Court of Common Pleas,

Cuyahoga County, Ohio simultaneously scheduled two separate Aggravated Murder cases, in

which Counsel represented separate defendants for jury trial on the same day, January 15, 2020.

       The case of State of Ohio v. Rayvon Hill, et al., CR 640674 was scheduled for trial on

January 15, 2020. The case, a multiple defendant prosecution wherein my client in that case,

Rayvon Hill, was charged with the offense of Murder with firearm specification. Counsel

obviously had to prepare in advance in anticipation that one or more of those cases proceeded to

trial. That case was ultimately continued by the Court on Wednesday, January 15, 2020 in favor

of proceeding to trial on another of my client’s cases, State of Ohio v. Daniel Hughes, CR

636849, Court of Common Pleas for Cuyahoga County starting on January 15, 2020. The

undersigned Counsel has been continuously engaged in a Jury Trial in the case of State of Ohio

v. Daniel Hughes, CR 636849 assigned to the docket of Judge Maureen A. Clancy of the




                                                 3
       Case: 5:19-cr-00176-JG Doc #: 21 Filed: 01/24/20 4 of 4. PageID #: 127



Common Pleas Court, wherein Mr. Hughes was charged with the offense of Aggravated Murder,

with firearms specification. Counsel remains engaged in that trial to date.

       In anticipation of the conclusion of that trial, and the Jury receiving their instructions,

Counsel contacted the visitation office of CCA in an attempt to set up a contact visit with Mr.

Martinez to personally review the final version of the Presentence Report with him.

       The undersigned Counsel was informed by the visitation office that neither an in person

contact visit, nor a telephone conference call could be set up. Counsel was also informed that

even at the earliest a telephone conference call could be set up Tuesday, January 28, 2020 in the

afternoon. Obviously, CCA visitation policy does not permit Attorney-client visitation during

the evening hours or weekends.

       Therefore, in order to provide the Defendant, Mr. Martinez, with the chance to review the

final version of the Presentence Report and to provide him with effective assistance of Counsel,

the Defendant is requesting that his sentencing scheduled for Monday, January 27, 2020 be

continued. Therefore, Counsel moves this Honorable Court to enter an order granting an

extension of time for sentencing of Martinez no more than seven (7) days hence.



                                      Respectfully submitted,

                                      /s/ John B. Gibbons
                                      John B. Gibbons, Esq. (0027294)
                                      Attorney for Defendant Santos Albert Franco Martinez
                                      55 Public Square
                                      Suite 2100
                                      Cleveland, Ohio 44113
                                      (216) 363-6086; Fax (216) 363-6075
                                      Email: jgibbons4@sbcglobal.net




                                                  4
